
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1706
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Pascrell (for
			 himself, Mr. Hoyer,
			 Mrs. Emerson,
			 Mr. King of New York, and
			 Mr. Andrews) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of Fire
		  Prevention Week, which begins on October 3, 2010, and the work of firefighters
		  in educating and protecting the communities of the United
		  States.
	
	
		Whereas Fire Prevention Week is a time for the people of
			 the United States to learn life saving fire safety information, practice
			 emergency escape plans, and check and replace batteries in smoke alarms;
		Whereas the National Fire Protection Association reports
			 that smoke alarms cut the risk of people in the United States dying in a fire
			 in half;
		Whereas each year nearly 3,000 people die in the United
			 States from house fires;
		Whereas the National Fire Protection Association reports
			 that in the United States 82 firefighters lost their lives in the line of duty
			 in 2009;
		Whereas the United States Fire Administration reports that
			 more than 50 firefighters have already lost their lives in the line of duty in
			 2010;
		Whereas the Nation’s firefighters courageously respond to
			 calls and risk their lives to protect families and communities from fire,
			 natural disasters, and acts of terrorism;
		Whereas 343 firefighters sacrificed their lives responding
			 heroically to the events of September 11, 2001;
		Whereas the Nation’s first responders selflessly and
			 bravely provided search and rescue assistance to Haiti following the tragic
			 earthquake that took the lives of more than 100,000 Haitians on January 12,
			 2010;
		Whereas Fire Prevention Week is the longest running public
			 health and safety observance on record, as firefighters have been honored for
			 their role in educating the people of the United States during Fire Prevention
			 Week since 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 3 through 9, 2010, as Fire Prevention Week;
			 and
		Whereas the people of the United States can do their part
			 to protect themselves, their families, and our Nation’s firefighters by
			 checking their smoke alarms regularly: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the work
			 of firefighters in educating and protecting the communities of the United
			 States; and
			(2)supports the goals
			 and the ideals of Fire Prevention Week, as designated by the National Fire
			 Protection Association.
			
